Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Maltese, J.), rendered January 31, 1997, convicting her of grand larceny in the second degree and scheme to defraud in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that she was deprived of the effective assistance of counsel is without merit (see, People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137; People v Alicea, 229 AD2d 80), as is her contention that the sentence imposed was excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review. Rosenblatt, J. P., Altman, Florio and McGinity, JJ., concur.